 



Exhibit 10.13
U.S. WIRELESS DATA, INC.
REGISTRATION RIGHTS AGREEMENT
February 2, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                Section 1 Definitions     1  
 
               
 
  1.1   Certain Definitions     1  
 
                Section 2 Registration Rights     4  
 
               
 
  2.1   Requested Registration     4  
 
  2.2   Company Registration     6  
 
  2.3   Registration on Form S-3     7  
 
  2.4   Expenses of Registration     8  
 
  2.5   Registration Procedures     9  
 
  2.6   Indemnification     10  
 
  2.7   Information by Investor     12  
 
  2.8   Restrictions on Transfer     12  
 
  2.9   Rule 144 Reporting     14  
 
  2.10   Market Stand-Off Agreement     14  
 
  2.11   Delay of Registration     15  
 
  2.12   Transfer or Assignment of Registration Rights     15  
 
  2.13   Limitations on Subsequent Registration Rights     15  
 
                Section 3 Miscellaneous     15  
 
               
 
  3.1   Amendment     15  
 
  3.2   Notices     16  
 
  3.3   Governing Law     16  
 
  3.4   Successors and Assigns     17  
 
  3.5   Entire Agreement     17  
 
  3.6   Delays or Omissions     17  
 
  3.7   Severability     17  
 
  3.8   Titles and Subtitles     17  
 
  3.9   Counterparts     17  
 
  3.10   Telecopy Execution and Delivery     17  
 
  3.11   Jurisdiction; Venue     18  
 
  3.12   Further Assurances     18  
 
  3.13   Termination Upon Change of Control     18  
 
  3.14   Conflict     18  
 
  3.15   Attorneys’ Fees     18  
 
  3.16   Aggregation of Stock     18  

-i-

 



--------------------------------------------------------------------------------



 



U.S. WIRELESS DATA, INC.
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made as of
                     ___, 2007, by and among U.S. Wireless Data, Inc., a
Delaware corporation (the “Company”), and the persons and entities (each, an
“Investor” and collectively, the “Investors”) listed on Exhibit A hereto. Unless
otherwise defined herein, capitalized terms used in this Agreement have the
meanings ascribed to them in Section 1.
RECITALS
     WHEREAS: the Company has entered into that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated as of June 14, 2006, by and among the
Company, StarVox Acquisition, Inc. (“Merger Sub”), a wholly owned subsidiary of
USWD, and StarVox Communications, Inc. (“StarVox”);
     WHEREAS: pursuant to the Merger Agreement the Company, Merger Sub and
StarVox have agreed to enter into a business combination transaction by means of
a merger (the “Merger”) of Merger Sub with and into StarVox, whereby upon
completion of the Merger StarVox will be the surviving corporation and a wholly
owned subsidiary of the Company;
     WHEREAS: certain existing investors (the “Existing Investors”) of the
Company and StarVox hold registration rights with respect to certain securities
of the Company and/or StarVox held by them;
     WHEREAS: in connection with the Merger, the Company, StarVox and the
Existing Investors desire to amend, modify and consolidate such registration
rights under the Agreement;
     WHEREAS: in connection with the Merger, the Company desires to grant such
Existing Investors the respective registration rights provided in this
Agreement:
     NOW, THEREFORE: In consideration of the mutual promises and covenants set
forth herein, and other consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:
Section 1
Definitions
     1.1 Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
          (a) “Commission” shall mean the Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.

 



--------------------------------------------------------------------------------



 



          (b) “Common Stock” means the Common Stock of the Company.
          (c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
          (d) “Existing Investors” shall have the meaning set forth in the
Recitals hereto.
          (e) “Holder” shall mean any Investor who holds Registrable Securities
and any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been duly and validly transferred in accordance
with Section 2.12 of this Agreement.
          (f) “Indemnified Party” shall have the meaning set forth in
Section 2.6(c) hereto.
          (g) “Indemnifying Party” shall have the meaning set forth in
Section 2.6(c) hereto.
          (h) “Initiating Holders” shall mean any Holder or Holders who in the
aggregate hold not less than fifty percent (50%) of the outstanding Registrable
Securities.
          (i) “Investors” shall mean the persons and entities listed on
Exhibit A hereto.
          (j) “Merger Agreement” shall have the meaning set forth in the
Recitals hereto.
          (k) “Registrable Securities” shall mean (i) the shares of Common Stock
owned or held by any Investor; (ii) Warrants exercisable for Warrant Shares;
(iii) the Warrant Shares and (iv) shares of Common Stock issuable upon
conversion of convertible securities held by an Investor, in each case whether
or not issued or issuable as of the date of this agreement. Registrable
Securities include any warrants, shares of capital stock or other securities of
the Company issued as a dividend or other distribution with respect to or in
exchange for or in replacement of such Registrable Securities. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred pursuant to Rule 144 of the Securities Act (or any similar
provisions thereunder, but not Rule 144A), new certificates for them not bearing
a legend restricting further transfer shall have been delivered by the Company
and subsequent public distribution of them shall not require registration under
the Securities Act; (c) the Securities and Exchange Commission makes a
definitive determination to the Company that the Registrable Securities are
salable under Rule 144(k) or (d) such securities shall have ceased to be
outstanding.
     (l) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

-2-



--------------------------------------------------------------------------------



 



          (m) “Registration Expenses” shall mean all expenses incurred in
effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company, blue sky fees
and expenses, and expenses of any regular or special audits incident to or
required by any such registration, but shall not include Selling Expenses, fees
and disbursements of counsel for the Holders and the compensation of regular
employees of the Company, which shall be paid in any event by the Company.
          (n) “Restricted Securities” shall mean any Registrable Securities
required to bear the first legend set forth in Section 2.8(c) hereof.
          (o) “Rule 144” shall mean Rule 144 as promulgated by the Commission
under the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.
          (p) “Rule 145” shall mean Rule 145 as promulgated by the Commission
under the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission
          (q) “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
          (r) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of one special counsel to the Holders included in
Registration Expenses).
          (s) “Series A Preferred Stock” shall mean the shares of Series A
Preferred Stock of the Company.
          (t) “Shares” shall mean the Company’s Series A Preferred Stock held by
an Investor as indicated on Exhibit A hereto.
          (u) “Warrant Shares” shall mean (i) shares of Common Stock issued or
issuable upon exercise of the any outstanding warrants held by an Investor as
indicated on Exhibit A hereto and (ii) any Common Stock issued as a dividend or
other distribution with respect to or in exchange for or in replacement of the
shares referenced in (i) above; provided, however, that Warrant Shares shall not
include any shares of Common Stock described in clause (i) or (ii) above which
have previously been registered or which have been sold to the public either
pursuant to a registration statement or Rule 144, or which have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not validly assigned in accordance with this Agreement.
          (v) “Withdrawn Registration” shall mean a forfeited demand
registration under Section 2.1 in accordance with the terms and conditions of
Section 2.4.

-3-



--------------------------------------------------------------------------------



 



Section 2
Registration Rights
     2.1 Requested Registration.
          (a) Request for Registration. Subject to the conditions set forth in
this Section 2.1, if the Company shall receive from Initiating Holders a written
request signed by such Initiating Holders that the Company effect any
registration with respect to all or a part of the Registrable Securities (such
request shall state the number of shares of Registrable Securities to be
disposed of and the intended methods of disposition of such shares by such
Initiating Holders), the Company will:
               (i) promptly give written notice of the proposed registration to
all other Holders; and
               (ii) as soon as practicable, file and use its commercially
reasonable efforts to effect such registration (including, without limitation,
filing post-effective amendments, appropriate qualifications under applicable
blue sky or other state securities laws, and appropriate compliance with the
Securities Act) and to permit or facilitate the sale and distribution of all or
such portion of such Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any Holder or
Holders joining in such request as are specified in a written request received
by the Company within twenty (20) days after such written notice from the
Company is mailed or delivered.
          (b) Limitations on Requested Registration. The Company shall not be
obligated to effect, or to take any action to effect, any such registration
pursuant to this Section 2.1:
               (i) If the Initiating Holders, together with the holders of any
other securities of the Company entitled to inclusion in such registration
statement, propose to sell Registrable Securities and such other securities (if
any) if the aggregate proceeds (after deduction for underwriter’s discounts and
expenses related to the issuance) are less than $1,000,000;
               (ii) In any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification, or compliance, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;
               (iii) After the Company has initiated two such registrations
pursuant to this Section 2.1 (counting for these purposes only (x) registrations
which have been declared or ordered effective and pursuant to which securities
have been sold, and (y) Withdrawn Registrations;
               (iv) During the period starting with the date sixty (60) days
prior to the Company’s good faith estimate of the date of filing of, and ending
on a date one hundred eighty (180) days after the effective date of, a
Company-initiated registration (or ending on the subsequent date on which all
market stand-off agreements applicable to the offering have terminated)];
provided

-4-



--------------------------------------------------------------------------------



 



that the Company is actively employing in good faith commercially reasonable
efforts to cause such registration statement to become effective; or
               (v) If the Initiating Holders propose to dispose of shares of
Registrable Securities which may be immediately registered on Form S-3 pursuant
to a request made under Section 2.3 hereof.
               (vi) If the Initiating Holders do not request that such offering
be firmly underwritten by underwriters selected by the Initiating Holders
(subject to the consent of the Company, which consent shall not be unreasonably
withheld); or
               (vii) If the Company and the Initiating Holders are unable to
obtain the commitment of the underwriter described in clause (b)(vii) above to
firmly underwrite the offer.
          (c) Deferral. If (i) in the good faith judgment of the Board of
Directors of the Company, the filing of a registration statement covering the
Registrable Securities would be materially detrimental to the Company and the
Board of Directors of the Company concludes, as a result, that it is in the best
interests of the Company to defer the filing of such registration statement at
such time, and (ii) the Company shall furnish to such Holders a certificate
signed by the President of the Company stating that in the good faith judgment
of the Board of Directors of the Company, it would be materially detrimental to
the Company for such registration statement to be filed in the near future and
that it is, therefore, in the best interests of the Company to defer the filing
of such registration statement, then (in addition to the limitations set forth
in Section 2.1(b)(v) above) the Company shall have the right to defer such
filing for a period of not more than one hundred eighty (180) days after receipt
of the request of the Initiating Holders, and, provided further, that the
Company shall not defer its obligation in this manner more than twice in any
twelve-month period.
          (d) Other Shares. The registration statement filed pursuant to the
request of the Initiating Holders may, subject to the provisions of
Section 2.1(e), include securities of the Company being sold for the account of
the Company.
          (e) Underwriting. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
this Section 2.1 and the Company shall include such information in the written
notice given pursuant to Section 2.1(a)(i). In such event, the right of any
Holder to include all or any portion of its Registrable Securities in such
registration pursuant to this Section 2.1 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities to the extent provided herein. If the Company shall
request inclusion in any registration pursuant to Section 2.1 of securities
being sold for its own account, or if other persons shall request inclusion in
any registration pursuant to Section 2.1, the Initiating Holders shall, on
behalf of all Holders, offer to include such securities in the underwriting and
such offer shall be conditioned upon the participation of the Company or such
other persons in such underwriting and the inclusion of the Company’s and such
person’s other securities of the Company and their acceptance of the further
applicable provisions of this Section 2 (including

-5-



--------------------------------------------------------------------------------



 



Section 2.10). The Company shall (together with all Holders and other persons
proposing to distribute their securities through such underwriting) enter into
an underwriting agreement in customary form with the representative of the
underwriter or underwriters selected for such underwriting by a majority in
interest of the Initiating Holders, which underwriters are reasonably acceptable
to the Company.
     Notwithstanding any other provision of this Section 2.1, if the
underwriters advise the Initiating Holders in writing that marketing factors
require a limitation on the number of shares to be underwritten, the number of
Registrable Securities that may be so included shall be allocated as follows:
(i) first, among all Holders requesting to include Registrable Securities in
such registration statement based on the pro rata percentage of Registrable
Securities held by such Holders, assuming conversion and (ii) second, to the
Company, which the Company may allocate, at its discretion, for its own account,
or for the account of other holders or employees of the Company.
     If a person who has requested inclusion in such registration as provided
above does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice from the Company, the underwriter or the
Initiating Holders. The securities so excluded shall also be withdrawn from
registration. Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall also be withdrawn from such registration.
If shares are so withdrawn from the registration and if the number of shares to
be included in such registration was previously reduced as a result of marketing
factors pursuant to this Section 2.1(e), then the Company shall then offer to
all Holders who have retained rights to include securities in the registration
the right to include additional Registrable Securities in the registration in an
aggregate amount equal to the number of shares so withdrawn, with such shares to
be allocated among such Holders requesting additional inclusion, as set forth
above.
     2.2 Company Registration.
          (a) Company Registration. If the Company shall determine to register
any of its securities either for its own account or the account of a security
holder or holders, other than a registration pursuant to Section 2.1 or 2.3, a
registration relating solely to employee benefit plans, a registration relating
to the offer and sale of debt securities, a registration relating to a corporate
reorganization or other Rule 145 transaction, or a registration on any
registration form that does not permit secondary sales, the Company will:
               (i) promptly give written notice of the proposed registration to
all Investors; and
               (ii) use its commercially reasonable efforts to include in such
registration (and any related qualification under blue sky laws or other
compliance), except as set forth in Section 2.2(b) below, and in any
underwriting involved therein, all of such Registrable Securities or Warrant
Shares as are specified in a written request or requests made by any Investor or
Investors received by the Company within ten (10) days after such written notice
from the Company is mailed or delivered. Such written request may specify all or
a part of an Investor’s Registrable Securities or Warrant Shares as the case may
be.

-6-



--------------------------------------------------------------------------------



 



          (b) Underwriting. If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Investors as a part of the written notice given
pursuant to Section 2.2(a)(i). In such event, the right of any Investor to
registration pursuant to this Section 2.2 shall be conditioned upon such
Investor’s participation in such underwriting and the inclusion of such
Investor’s Registrable Securities or Warrant Shares, as the case may be, in the
underwriting to the extent provided herein. All Investors proposing to
distribute their securities through such underwriting shall (together with the
Company and the other holders of securities of the Company with registration
rights to participate therein distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected by the Company.
     Notwithstanding any other provision of this Section 2.2, if the
underwriters advise the Company in writing that marketing factors require a
limitation on the number of shares to be underwritten, the underwriters may
(subject to the limitations set forth below) exclude all Registrable Securities
and Warrant Shares from, or limit the number of Registrable Securities and
Warrant Shares to be included in, the registration and underwriting. The Company
shall so advise all holders of securities requesting registration, and the
number of shares of securities that are entitled to be included in the
registration and underwriting shall be allocated, as follows: (i) first, to the
Company for securities being sold for its own account, and (ii) second, to the
Investors requesting to include Registrable Securities or Warrant Shares, as the
case may be, in such registration statement based on the pro rata percentage of
the aggregate amount of Registrable Securities and Warrant Shares held by such
Investors, assuming conversion.
     If a person who has requested inclusion in such registration as provided
above does not agree to the terms of any such underwriting, such person shall
also be excluded therefrom by written notice from the Company or the
underwriter. The Registrable Securities or Warrant Shares shall also be
withdrawn from such registration. Any Registrable Securities or Warrant Shares
excluded or withdrawn from such underwriting shall be withdrawn from such
registration. If shares are so withdrawn from the registration and if the number
of shares of Registrable Securities and Warrant Shares to be included in such
registration was previously reduced as a result of marketing factors pursuant to
Section 2.2(b), the Company shall then offer to all persons who have retained
the right to include securities in the registration the right to include
additional securities in the registration in an aggregate amount equal to the
number of shares so withdrawn, with such shares to be allocated among the
persons requesting additional inclusion, in the manner set forth above.
          (c) Right to Terminate Registration. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Investor has
elected to include securities in such registration.
     2.3 Registration on Form S-3.
          (a) Request for Form S-3 Registration. After its initial public
offering, the Company shall use its commercially reasonable efforts to qualify
for registration on Form S-3 or any comparable or successor form or forms. After
the Company has qualified for the use of Form S-3, in addition to the rights
contained in the foregoing provisions of this Section 2 and subject to the

-7-



--------------------------------------------------------------------------------



 



conditions set forth in this Section 2.3, if the Company shall receive from a
Holder or Holders of Registrable Securities a written request that the Company
effect any registration on Form S-3 or any similar short form registration
statement with respect to all or part of the Registrable Securities (such
request shall state the number of shares of Registrable Securities to be
disposed of and the intended methods of disposition of such shares by such
Holder or Holders), the Company will take all such action with respect to such
Registrable Securities as required by Section 2.1(a)(i) and (ii).
          (b) Limitations on Form S-3 Registration. The Company shall not be
obligated to effect, or take any action to effect, any such registration
pursuant to this Section 2.3:
               (i) In the circumstances described in either Sections 2.1(b)(i),
2.1(b)(iii) or 2.1(b)(v);
               (ii) If the Holders, together with the holders of any other
securities of the Company entitled to inclusion in such registration, propose to
sell Registrable Securities and such other securities (if any) on Form S-3 at an
aggregate price to the public of less than $l,000,000; or
               (iii) If, in a given twelve-month period, the Company has
effected one (1) such registration in such period.
          (c) Deferral. The provisions of Section 2.1(c) shall apply to any
registration pursuant to this Section 2.3.
          (d) Underwriting. If the Holders of Registrable Securities requesting
registration under this Section 2.3 intend to distribute the Registrable
Securities covered by their request by means of an underwriting, the provisions
of Sections 2.1(e) shall apply to such registration. Notwithstanding anything
contained herein to the contrary, registrations effected pursuant to this
Section 2.3 shall not be counted as requests for registration or registrations
effected pursuant to Section 2.1.
     2.4 Expenses of Registration. All Registration Expenses incurred in
connection with registrations pursuant to Sections 2.1, 2.2 and 2.3 hereof shall
be borne by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Sections 2.1 and 2.3 if the registration request is subsequently withdrawn at
the request of the Holders of a majority of the Registrable Securities to be
registered or because a sufficient number of Holders shall have withdrawn so
that the minimum offering conditions set forth in Sections 2.1 and 2.3 are no
longer satisfied (in which case all participating Holders shall bear such
expenses pro rata among each other based on the number of Registrable Securities
requested to be so registered), unless the Holders of a majority of the
Registrable Securities agree to forfeit their right to a demand registration
pursuant to Section 2.1. All Selling Expenses relating to securities registered
on behalf of the Holders shall be borne by the holders of securities included in
such registration pro rata among each other on the basis of the number of
Registrable Securities so registered.

-8-



--------------------------------------------------------------------------------



 



     2.5 Registration Procedures. In the case of each registration effected by
the Company pursuant to Section 2, the Company will keep each Holder or
Investor, as the case may be, advised in writing as to the initiation of each
registration and as to the completion thereof. At its expense, the Company will
use its commercially reasonable efforts to:
          (a) Keep such registration effective for a period of ending on the
earlier of the date which is sixty (60) days from the effective date of the
registration statement or such time as the Holders or Investors, as the case may
be, have completed the distribution described in the registration statement
relating thereto;
          (b) Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement for the period set forth in
subsection (a) above;
          (c) Furnish such number of prospectuses, including any preliminary
prospectuses, and other documents incident thereto, including any amendment of
or supplement to the prospectus, as a Holder or Investor, as the case may be,
from time to time may reasonably request;
          (d) Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdiction as shall be reasonably requested by the
Holders or Investors, as the case may be; provided, that the Company shall not
be required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;
          (e) Notify each seller of Registrable Securities or Warrant Shares, as
the case may be, covered by such registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or incomplete in
light of the circumstances then existing, and following such notification
promptly prepare and furnish to such seller a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such shares, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in light of the circumstances then existing;
          (f) Provide a transfer agent and registrar for all Registrable
Securities or Warrant Shares, as the case may be, registered pursuant to such
registration statement and a CUSIP number for all such Registrable Securities or
Warrant Shares, as the case may be, in each case not later than the effective
date of such registration;

-9-



--------------------------------------------------------------------------------



 



          (g) Cause all such Registrable Securities or Warrant Shares, as the
case may be, registered pursuant hereunder to be listed on each securities
exchange on which similar securities issued by the Company are then listed; and
          (h) In connection with any underwritten offering pursuant to a
registration statement filed pursuant to Section 2.1 hereof, enter into an
underwriting agreement in form reasonably necessary to effect the offer and sale
of Common Stock, provided such underwriting agreement contains reasonable and
customary provisions, and provided further, that each Holder or Investor, as the
case may be, participating in such underwriting shall also enter into and
perform its obligations under such an agreement.
     2.6 Indemnification.
          (a) To the extent permitted by law, the Company will indemnify and
hold harmless each Investor, each of its officers, directors and partners, legal
counsel and accountants and each person controlling such Investor within the
meaning of Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls within the meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereof) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any prospectus, offering circular or other document (including any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
(or alleged violation) by the Company of the Securities Act, any state
securities laws or any rule or regulation thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any offering covered by such registration, qualification or compliance, and the
Company will reimburse each such Investor, each of its officers, directors,
partners, legal counsel and accountants and each person controlling such
Investor, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability or action; provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability, or action
arises out of or is based on any untrue statement or omission based upon written
information furnished to the Company by such Investor, any of such Investor’s
officers, directors, partners, legal counsel or accountants, any person
controlling such Investor, such underwriter or any person who controls any such
underwriter, and stated to be specifically for use therein; and provided,
further that, the indemnity agreement contained in this Section 2.6(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld).
          (b) To the extent permitted by law, each Investor will, if Registrable
Securities or Warrant Shares, as the case may be, held by such Investor are
included in the securities as to which such registration, qualification or
compliance is being effected, indemnify and hold harmless the

-10-



--------------------------------------------------------------------------------



 



Company, each of its directors, officers, partners, legal counsel and
accountants and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, each other
such Investor, and each of their officers, directors and partners, and each
person controlling each other such Investor, against all claims, losses, damages
and liabilities (or actions in respect thereof) arising out of or based on:
(i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any prospectus, offering circular or
other document (including any related registration statement, notification, or
the like) incident to any such registration, qualification or compliance, or
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and such Investors, directors,
officers, partners, legal counsel and accountants, persons, underwriters, or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Investor and stated to be specifically for use
therein; provided, however, that the obligations of such Investor hereunder
shall not apply to amounts paid in settlement of any such claims, losses,
damages or liabilities (or actions in respect thereof) if such settlement is
effected without the consent of such Investor (which consent shall not be
unreasonably withheld); and provided that in no event shall any indemnity under
this Section 2.6 exceed the gross proceeds from the offering received by such
Investor, except in the case of fraud or willful misconduct by such Investor.
          (c) Each party entitled to indemnification under this Section 2.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation2 resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2.6, to the extent such
failure is not prejudicial. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
          (d) If the indemnification provided for in this Section 2.6 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability,

-11-



--------------------------------------------------------------------------------



 



claim, damage, or expense referred to herein, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party hereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
liability, claim, damage, or expense in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and of the
Indemnified Party on the other in connection with the statements or omissions
that resulted in such loss, liability, claim, damage, or expense as well as any
other relevant equitable considerations. The relative fault of the Indemnifying
Party and of the Indemnified Party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. No person or entity will be required under this
Section 2.6(d) to contribute any amount in excess of the gross proceeds from the
offering received by such person or entity, except in the case of fraud or
willful misconduct by such person or entity.] No person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person or entity who
was not guilty of such fraudulent misrepresentation.
          (e) Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
     2.7 Information by Investor. Each Investor holding Registrable Securities
or Warrant Shares, as the case may be, shall furnish to the Company such
information regarding such Investor and the distribution proposed by such
Investor as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification, or
compliance referred to in this Section 2.
     2.8 Restrictions on Transfer.
          (a) The holder of each certificate representing Registrable Securities
or Warrant Shares, as the case may be, by acceptance thereof agrees to comply in
all respects with the provisions of this Section 2.8. Each Investor agrees not
to make any sale, assignment, transfer, pledge or other disposition of all or
any portion of the Restricted Securities, or any beneficial interest therein,
unless and until (x) the transferee thereof has agreed in writing for the
benefit of the Company to take and hold such Restricted Securities subject to,
and to be bound by, the terms and conditions set forth in this Agreement,
including, without limitation, this Section 2.8 and Section 2.10, except for
transfers permitted under Section 2.8(b), and (y):
               (i) There is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or
               (ii) Such Investor shall have given prior written notice to the
Company of such Investor’s intention to make such disposition and shall have
furnished the Company with a

-12-



--------------------------------------------------------------------------------



 



detailed description of the manner and circumstances of the proposed
disposition, and, if requested by the Company, such Investor shall have
furnished the Company, at its expense, with (i) an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such disposition will
not require registration of such Restricted Securities under the Securities Act
or (ii) a “no action” letter from the Commission to the effect that the transfer
of such securities without registration will not result in a recommendation by
the staff of the Commission that action be taken with respect thereto, whereupon
the holder of such Restricted Securities shall be entitled to transfer such
Restricted Securities in accordance with the terms of the notice delivered by
the Investor to the Company.
          (b) Permitted transfers include (i) a transfer not involving a change
in beneficial ownership, or (ii) in transactions involving the distribution
without consideration of Restricted Securities by any Investor to (x) a parent,
subsidiary or other affiliate of Investor that is a corporation, (y) any of its
partners, members or other equity owners, or retired partners, retired members
or other equity owners, or to the estate of any of its partners, members or
other equity owners or retired partners, retired members or other equity owners,
or (z) a venture capital fund that is controlled by or under common control with
one or more general partners or managing members of, or shares the same
management company with, such Investor, or (iii) transfers in compliance with
Rule 144(k), as long as the Company is furnished with satisfactory evidence of
compliance with such Rule; provided, in each case, that the Investor thereof
shall give written notice to the Company of such Investor’s intention to effect
such disposition and shall have furnished the Company with a detailed
description of the manner and circumstances of the proposed disposition.
          (c) Each certificate representing Registrable Securities or Warrant
Shares, as the case may be, shall (unless otherwise permitted by the provisions
of this Agreement) be stamped or otherwise imprinted with a legend substantially
similar to the following (in addition to any legend required under applicable
state securities laws):
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC
OFFERING, AS SET FORTH IN A REGISTRATION RIGHTS

-13-



--------------------------------------------------------------------------------



 



AGREEMENT, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
COMPANY.
     The Holders consent to the Company making a notation on its records and
giving instructions to any transfer agent of the Restricted Securities and
Warrant Shares in order to implement the restrictions on transfer established in
this Section 2.8.
          (d) The first legend referring to federal and state securities laws
identified in Section 2.8(c) hereof stamped on a certificate evidencing the
Restricted Securities or Warrant Shares, as the case may be, and the stock
transfer instructions and record notations with respect to such Restricted
Securities shall be removed and the Company shall issue a certificate without
such legend to the holder of such Restricted Securities if (i) such securities
are registered under the Securities Act, or (ii) such holder provides the
Company with an opinion of counsel reasonably acceptable to the Company to the
effect that a public sale or transfer of such securities may be made without
registration under the Securities Act, or (iii) such holder provides the Company
with reasonable assurances, which may, at the option of the Company, include an
opinion of counsel satisfactory to the Company, that such securities can be sold
pursuant to Section (k) of Rule 144 under the Securities Act.
     2.9 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:
          (a) Make and keep public information regarding the Company available
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after ninety (90) days following the effective date of the
first registration under the Securities Act filed by the Company for an offering
of its securities to the general public;
          (b) File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at any time after it has become subject to such reporting requirements; and
          (c) So long as an Investor owns any Restricted Securities or Warrant
Shares, furnish to the Investor forthwith upon written request a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 (at any time from and after ninety (90) days following the effective
date of the first registration statement filed by the Company for an offering of
its securities to the general public), and of the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements), a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as an Investor may
reasonably request in availing itself of any rule or regulation of the
Commission allowing an Investor to sell any such securities without
registration.
     2.10 Market Stand-Off Agreement. If requested by the Company and an
underwriter of Common Stock (or other securities) of the Company, each Investor
shall not sell or otherwise transfer, make any short sale of, grant any option
for the purchase of, or enter into any hedging or

-14-



--------------------------------------------------------------------------------



 



similar transaction with the same economic effect as a sale, of any Common Stock
(or other securities) of the Company held by such Investor (other than those
included in the registration) during the one hundred eighty (180) day period
following the effective date of a registration statement of the Company filed
under the Securities Act (or such other period as may be requested by the
Company or an underwriter to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in NASD Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor
provisions or amendments thereto). The obligations described in this
Section 2.10 shall not apply to a registration relating solely to employee
benefit plans on Form S-l or Form S-8 or similar forms that may be promulgated
in the future, or a registration relating solely to a transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions and may stamp each such certificate with the second
legend set forth in Section 2.8(c) hereof with respect to the shares of Common
Stock (or other securities) subject to the foregoing restriction until the end
of such one hundred eighty (180) day (or other) period. Each Investor agrees to
execute a market standoff agreement with said underwriters in customary form
consistent with the provisions of this Section 2.10.
     2.11 Delay of Registration . No Investor shall have any right to take any
action to restrain, enjoin, or otherwise delay any registration as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 2.
     2.12 Transfer or Assignment of Registration Rights. The rights to cause the
Company to register securities granted to an Investor by the Company under this
Section 2 may be transferred or assigned by an Investor only to a transferee or
assignee of not less than 100,000 shares of Registrable Securities or Warrant
Shares, as the case may be, (as presently constituted and subject to subsequent
adjustments for stock splits, stock dividends, reverse stock splits, and the
like); provided that (i) such transfer or assignment of Registrable Securities
or Warrant Shares is effected in accordance with the terms of Section 2.8 hereof
and applicable securities laws, (ii) the Company is given written notice prior
to said transfer or assignment, stating the name and address of the transferee
or assignee and identifying the securities with respect to which such
registration rights are intended to be transferred or assigned and (iii) the
transferee or assignee of such rights assumes in writing the obligations of such
Investor under this Agreement, including without limitation the obligations set
forth in Section 2.10.
     2.13 Limitations on Subsequent Registration Rights. From and after the date
of this Agreement, the Company shall not, without the prior written consent of a
majority in interest of the Holders, enter into any agreement with any holder or
prospective holder of any securities of the Company giving such holder or
prospective holder any registration rights the terms of which are pari passu
with or senior to the registration rights granted to the Holders hereunder.
Section 3
Miscellaneous
     3.1 Amendment. Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument

-15-



--------------------------------------------------------------------------------



 



referencing this Agreement and signed by the Company and the Holders holding a
majority of the Registrable Securities (excluding any of such shares that have
been sold to the public or pursuant to Rule 144); provided, that if any
amendment, waiver, discharge or termination operates in a manner that treats any
Holder different from other Holders, the consent of such Holder shall also be
required for such amendment, waiver, discharge or termination. Each Investor
holding Warrant Shares acknowledges that any amendment that does not diminish
such Investor’s right to participate in a Company registration pursuant to
Section 2.2 hereof shall not be deemed to operate in manner that treats such
Investor different from other Investors. Any such amendment, waiver, discharge
or termination effected in accordance with this paragraph shall be binding upon
each Investor and each future holder of all such securities of such Investor.
Each Investor acknowledges that by the operation of this paragraph, the holders
of a majority of the Registrable Securities (excluding any of such shares that
have been sold to the public or pursuant to Rule 144) will have the right and
power to diminish or eliminate all rights of such Investor under this Agreement.
     3.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand or by messenger addressed:
          (a) if to an Investor, at the Investor’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof;
          (b) if to any Holder, at such address, facsimile number or electronic
mail address as shown in the Company’s records, or, until any such holder so
furnishes an address, facsimile number or electronic mail address to the
Company, then to and at the address of the last holder of such shares for which
the Company has contact information in its records; or
          (c) if to the Company, one copy should be sent to StarVox
Communications, Inc., 2728 Orchard Parkway, San Jose, California 95134-2012,
(800) 270-9380, Attn: Chief Executive Officer, or at such other address as the
Company shall have furnished to the Investors, with a copy to Douglas H. Collom,
Esq., Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304.
     Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given when delivered if
delivered personally, or, if sent by mail, at the earlier of its receipt or 72
hours after the same has been deposited in a regularly maintained receptacle for
the deposit of the United States mail, addressed and mailed as aforesaid or, if
sent by facsimile, upon confirmation of facsimile transfer or, if sent by
electronic mail, upon confirmation of delivery when directed to the electronic
mail address set forth on Exhibit A.
     3.3 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of California] as applied to agreements entered into
among California residents to be performed entirely within California, without
regard to principles of conflicts of law.

-16-



--------------------------------------------------------------------------------



 



     3.4 Successors and Assigns. This Agreement, and any and all rights, duties
and obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by any Investor without the prior written consent of the Company.
Any attempt by an Investor without such permission to assign, transfer, delegate
or sublicense any rights, duties or obligations that arise under this Agreement
shall be void. Subject to the foregoing and except as otherwise provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
     3.5 Entire Agreement. This Agreement and the exhibits hereto constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof. No party hereto shall be liable or bound to any other party
in any manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.
     3.6 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.
     3.7 Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement, and such court will replace
such illegal, void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the same
economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.
     3.8 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.
     3.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.
     3.10 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such

-17-



--------------------------------------------------------------------------------



 



party can be seen. Such execution and delivery shall be considered valid,
binding and effective for all purposes. At the request of any party hereto, all
parties hereto agree to execute and deliver an original of this Agreement as
well as any facsimile, telecopy or other reproduction hereof.
     3.11 Jurisdiction; Venue. With respect to any disputes arising out of or
related to this Agreement, the parties consent to the exclusive jurisdiction of,
and venue in, the state courts in Santa Clara County in the State of California
(or in the event of exclusive federal jurisdiction, the courts of the Northern
District of California).
     3.12 Further Assurances. Each party hereto agrees to execute and deliver,
by the proper exercise of its corporate, limited liability company, partnership
or other powers, all such other and additional instruments and documents and do
all such other acts and things as may be necessary to more fully effectuate this
Agreement.
     3.13 Termination Upon Change of Control. Notwithstanding anything to the
contrary herein, this Agreement (excluding any then-existing obligations) shall
terminate upon (a) the acquisition of the Company by another entity by means of
any transaction or series of related transactions to which the Company is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series of transactions in which the holders of the
voting securities of the Company outstanding immediately prior to such
transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in the Company held by such
holders prior to such transaction, at least fifty percent (50%) of the total
voting power represented by the voting securities of the Corporation or such
surviving entity outstanding immediately after such transaction or series of
transactions; or (b) a sale, lease or other conveyance of all substantially all
of the assets of the Company.
     3.14 Conflict. In the event of any conflict between the terms of this
Agreement and the Company’s Certificate or its Bylaws, the terms of the
Company’s Certificate or its Bylaws, as the case may be, will control.
     3.15 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.
     3.16 Aggregation of Stock. All securities held or acquired by affiliated
entities (including affiliated venture capital funds) or persons shall be
aggregated together for purposes of determining the availability of any rights
under this Agreement.
(Remainder of Page Intentionally Left Blank)

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Investors’ Rights
Agreement effective as of the day and year first above written.

 